Title: To Alexander Hamilton from Walter Livingston, 20 November 1790
From: Livingston, Walter
To: Hamilton, Alexander


New York Novr. 20. 90
Sir
Mr. Sands informs me that you promised him to procure the Opinion of the Attorney General of the Union; Whether the powers of the Comptroller extended to the Settlement of the Demand exhibited by Sands Livingston & Co. against the united States and by them, with the consent of the Parties submitted to Referrees. Our Claim is of such magnitude, that few persons can submit, without very great inconvenience to the (perhaps unavoidable delays on the part of government,) to be ranked among those chosen for your Claimants have not the smalest pretensions, If the Attorney General is in Philadelphia we are persuaded no unnecessary delay will take place. If not we must perforce wait for justice.
I am Sir   your H St.
The Honble Alexr Hamilton Esqr.Philadelphia
 